Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  PAULA HAMAOUI,

                 Plaintiff,
  vs.

   SELECT PORTFOLIO SERVICING, INC.,

               Defendant.
  _____________________________________/



                                           COMPLAINT

         COMES NOW, the Plaintiff, PAULA HAMAOUI, by and through undersigned counsel,

 and brings this action against the Defendant, SELECT PORTFOLIO SERVICING, INC.. (“SPS”),

 and as grounds thereof would allege as follows:

                                         INTRODUCTION

        1.      This is an action brought by a consumer for Defendant’s violation of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), and Florida Statutes §§ 559.55-

 559.785, known more commonly as the “Florida Consumer Collection Practices Act” (“FCCPA”).

        2.      The FDCPA and FCCPA prevent debt collectors and persons, respectively, from

 engaging in abusive, deceptive, and unfair collection practices.

                                          JURISDICTION

        3.      Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the Complaint

 alleges a federal claim and requires the resolution of substantial questions of federal law.

        4.      Moreover, this case is a civil action arising under the laws of the United States over

 which this Court has original jurisdiction under 28 U.S.C. § 1331.
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 10




       5.        Under 28 U.S.C. § 1367(a), this court has supplemental jurisdiction over Plaintiff's

 state law FCCPA claim in that it is so related to the federal FDCPA claims that they form part of

 the same case or controversy under Article III of the United States Constitution.

       6.        Venue in this District is proper because Plaintiff resides in Broward County,

 Florida, and this is the District where a “substantial part of the events or omissions giving rise to

 the claim occurred.” 28 U.S.C. § 1391(b)(2).

                                               PARTIES

       7.        At all times material hereto, Defendant, SPS was and is a corporation who primary

 function is to service mortgage loans.

       8.        At all times relevant to this Complaint, SPS , was and is a “person” as said term is

 defined under Florida Statute §1.01(3), and is subject to the provisions of Fla. Stat. § 559.72

 because said section applies to “any person” who collects or attempts to collect a consumer debt

 as defined in Fla. Stat. § 559.55(6).

       9.        At all times relevant to this Complaint, SPS, regularly collects or attempts to collect

 debts for other parties and is a “debt collector” as said term is defined under 15 U.S.C. §1692a(6)

 and Florida Statute §559.55(7).

       10.       At all times relevant to this Complaint, SPS regularly uses the mail and telephone

 in a business for the purpose of collecting consumer debts.

       11.       At all times relevant to this Complaint, SPS was acting as a debt collector with

 respect to the collection of Plaintiff’s alleged debt.

       12.       Upon information and belief, the primary function of SPS’s business is to collect

 payment on mortgage accounts owned by other entities.

       13.       Upon information and belief, SPS was hired to collect the disputed debt.
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 10




      14.       The debt that SPS sought to collect from Plaintiff is an alleged debt arising from

 transactions entered into primarily for personal, family or household purposes.

      15.       At all times relevant to this Complaint, Plaintiff, was and is a natural person, and a

 “consumer” as that term is defined by 15 U.S.C. 1692(a)(3) and Florida Statutes §559.55(2), and/or

 a person with standing to bring a claim under the FDCPA and FCCPA by virtue of being directly

 affected by violations of the Acts.

      16.       At all times material hereto, the debt in question was a “debt” as said term is defined

 under 15 U.S.C. §1692a(5) and Florida Statute §559.55(1).

                      BACKGROUND AND GENERAL ALLEGATIONS

      17.       On or about September 21, 2012, a mortgage foreclosure action was filed in the

 circuit court of Miami-Dade County, Florida against PAULA HAMAOUI bearing case # 2012-

 037602-CA-01.

      18.       The Plaintiff in the foreclosure action was HSBC BANK USA, NATIONAL

 ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF THE DEUTSCHE ALT-A

 SECURITIES        MORTGAGE            LOAN       TRUST,       MORTGAGE            PASS-THROUGH

 CERTIFICATES, SERIES 2005-AR2 (hereafter “HSBC”).

      19.       On or about March 17, 2016, PAULA HAMAOUI and HSBC entered in a

 settlement agreement whereby PAULA HAMAOUI would consent to a freclosure judgment in

 exchange for a waiver of HSBC’s right to pursue a deficiency judgment. A copy of the settlement

 agreement is attached hereto as Exhibit “A”.

      20.       PAULA HAMAOUI was relieved to know that this dark chapter of her life was

 over and she could finally start to move forward with her life, including putting the mortgage debt

 and potential for a deficiency judgment behind her.
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 10




      21.       On or about March 17, 2016, the circuit court entered a final judgment of

 foreclosure pursuant to the parties settlement agreement. A copy of the foreclosure judgment is

 attached hereto as Exhibit “B”.

      22.       As a result of the final judgemnt of foreclosure, the note and mortgage were merged

 into the final judgment.

      23.       On or about December 10, 2020, SPS mailed PAULA HAMAOUI a document

 entitlted “Validation of Debt Notice” wherein SPS alleged that it was collecting a mortgage loan

 debt on behalf of “U.S. Bank Trust National Association, as trustee, for MEB Loan Trust II, the

 ivestor who currently owns your mortgage loan.” A copy of this notice is attached hereto as

 Exhibit “C”.

      24.       In this notice, SPS attempted to collect and debt not owed and stated that PAULA

 HAMAOUI was indebted to the loan owner in the amount of $149,370.64.

      25.       In that notice, SPS stated the total amount due of $149,370.64 is comprised of the

 following:




      26.       These amounts are not due and owing on the mortgage loan in that HSBC waived

 the right to pursue a deficiency judgment.

      27.       Further, given that there is no money due under the loan, the charges for interest,

 corporate advances, late charges and escrow advances are also not due.

      28.       Further, SPS lacks a reasonable basis to charge any of these amounts in that the

 mortgage and not were merged into the final judgment and the final judgment does not provide for
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 10




 the imposition of any of the aforementioned charges.

      29.       On or about December 15, 2020, SPS mailed PAULA HAMAOUI a mortgage

 statement wherein it sought to collect an amount not due. A copy of that mortgage statement is

 attached hereto as Exhibit “D”.

      30.       In that mortgage statement, SPS alleged and sought to collect a regular monthly

 payment, which is not owed.

      31.       In that mortgage statement, SPS charged and sought to collect $2,978.60 in

 charges/fees for the period of time covered by the statement when it lacked any basis to charge

 PAULA HAMAOUI these amounts.

      32.       In that mortgage statement, SPS sought to collect a $9.91 fee for a loss mitigation

 decision, $80 in foreclosure costs, and $4,135.48 for distibuted funds, none of which PAULA

 HAMAOUI is liable for.

      33.       In that mortgage statement, SPS sought to collect $81,797.10 in past due payments

 that PAULA HAMAOUI does not owe.

      34.       Further, in that mortgage statement, SPS alleged that PAULA HAMAOUI had

 missed the following monthly payments in the following amounts when there were no payments

 due on these dates.




      35.       Further, SPS threatened to charge PAULA HAMAOUI a late fee in the amount of

 $16.64 if she did not pay by January 4, 2021 when there was payment due and no right to charge
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 6 of 10




 a late fee.

       36.      On or about January 4, 2021, SPS again sent PAULA HAMAOUI another

 mortgage stateent wherein SPS sought to collect a debt not due and owing, A copy of that

 mortgage statement is attached hereto as Exhibit “E”.

       37.      In that mortgage statement, SPS made a number of false statements, including that

 PAULA HAMAOUI had a regular monthly payment due, that PAULA HAMAOUI had a past due

 amount, and that a late fee would be charged to PAULA HAMAOUI if she did not pay by February

 4, 2021.



                          COUNT I-VIOLATION OF FDCPA: 15 USC 1692e

       38.      Plaintiff repeats, re-alleges and incorporates by reference paragraphs 1 through 37.

       39.      15 U.S.C. §1692e states in part:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the following
                conduct is a violation of this section:
                   (2) The false representation of—
                   (A) the character, amount, or legal status of any debt; or
                   (B) any services rendered or compensation which may be lawfully received by
                   any debt collector for the collection of a debt.
                   …
                   (10) The use of any false representation or deceptive means to collect
                   or attempt to collect any debt or to obtain information concerning a
                   consumer.

 15 U.S.C. § 1692e

       40.      The amounts that SPS sought to collect in Exhibit “C”, Exhibit “D”, and Exhibit

 “E” are a false representation of the character, amount, and legal status of the debt, in that PAULA

 HAMAOUI is not indebted to anyone for these amounts.
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 7 of 10




      41.       Further, SPS used a false representation in an attempt to collect a debt that PAULA

 HAMAOUI does not owe.

      42.       Defendant, through its agents, representatives and/or employees acting within the

 scope of their authority violated 15 U.S.C. §1692e.

      43.       As a direct and proximate result of the violation of the FDCPA by Defendant,

 Plaintiff has been damaged.

      44.       PAULA HAMAOUI was relieved to know that this matter was behind her when

 she executed the settlement agreement attached as Exhibit “A”.

      45.       However, that relief turned to stress, shock, anxiety, worry, and loss of time having

 to deal with SPS’s FDCPA violation when SPS unlawfully attempted to collect a debt that PAULA

 HAMAOUI does not owe and making false represntations to the contrary.

      46.       Plaintiff has hired Loan Lawyers, LLC, to represent her in this action and has

 agreed to pay a reasonable attorney’s fee.

      47.       As a result of the above violations of the FDCPA, pursuant to 15 U.S.C. §1692k,

 Plaintiff is entitled to recovery for actual damages, statutory damages of up to $1000, together with

 reasonable attorney’s fees and court costs.

                          COUNT II-VIOLATION OF FDCPA: 15 USC 1692f

      48.       Plaintiff repeats, re-alleges and incorporates by reference paragraphs 1 through 37.

      49.       15 U.S.C. §1692f states:

                   A debt collector may not use unfair or unconscionable means to
                   collect or attempt to collect any debt. Without limiting the general
                   application of the foregoing, the following conduct is a violation of
                   this section:

                       (1)     The collection of any amount (including any interest, fee,
                   charge, or expense incidental to the principal obligation) unless such
                   amount is expressly authorized by the agreement creating the debt or
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 8 of 10




                   permitted by law.

 15 U.S.C. § 1692f(1)

      50.       Charging interest, late fees, and other charges found in Exhibit “C”, Exhibit “D”,

 and Exhibit “E” is unconscionable and unfair in that the mortgage and note merged into the final

 judgment and this there is no agreement authorizing these charges.

      51.       Further, the one agreement that is in place is the agreement attached as Exhibit “A”

 wherein PAULA HAMAOUI does not owe any amount of deficiency.

      52.       Defendant, through its agents, representatives and/or employees acting within the

 scope of their authority violated 15 U.S.C. §1692f.

      53.       As a direct and proximate result of the violation of the FDCPA by Defendant,

 Plaintiff has been damaged.

      54.       PAULA HAMAOUI was relieved to know that this matter was behind her when

 she executed the settlement agreement attached as Exhibit “A”.

      55.       However, that relief turned to stress, shock, anxiety, worry, and loss of time having

 to deal with SPS’s FDCPA violation when SPS unlawfully attempted to collect a debt that PAULA

 HAMAOUI does not owe by using unfair and unconscionable means.

      56.       Plaintiff has hired Loan Lawyers, LLC, to represent her in this action and has

 agreed to pay a reasonable attorney's fee.

      57.       As a result of the above violations of the FDCPA, pursuant to 15 U.S.C. §1692k,

 Plaintiff is entitled to recovery for actual damages, statutory damages of up to $1000, together with

 reasonable attorney’s fees and court costs.

              COUNT III-VIOLATION OF FCCPA, FLORIDA STATUTES §559.72(9)

      58.       Plaintiff repeats, re-alleges and incorporates by reference paragraphs 1 through 37.
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 9 of 10




      59.       Florida Statutes § 559.72(9) states:

                “In collecting debts, no person shall…
                        (9) Claim, attempt, or threaten to enforce a debt when such person knows
                        that the debt is not legitimate or assert the existence of some other legal
                        right when such person knows that the right does not exist.

 Florida Statutes § 559.72(9).

      60.       SPS has knowledge that the debt does not exist in that it is charged with the

 knowledge of documents in its file, of which Exhibit “A” is part.

      61.       By knowingly attempting to collect a debt that PAULA HAMAOUI does not owe,

 and by charging interests, fees and charges, and threatening to charge late fees SPS has claimed,

 attempted, or threatened to enforce a debt when SPS knew that debt was not legitimate.

      62.       Defendant, through its agents, representatives and/or employees acting within the

 scope of their authority knowingly violated Florida Statutes §559.72(9).

      63.       PAULA HAMAOUI was relieved to know that this matter was behind her when

 she executed the settlement agreement attached as Exhibit “A”.

      64.       However, that relief turned to stress, shock, anxiety, worry, and loss of time having

 to deal with SPS’s FCCPA violation when SPS unlawfully attempted to collect a debt that PAULA

 HAMAOUI does not owe.

      65.       Plaintiff has hired Loan Lawyers, LLC, to represent her in this action and has

 agreed to pay a reasonable attorney's fee.

      66.       As a result of the above violations of the FCCPA, pursuant to Florida Statute

 §559.77(2), Plaintiff is entitled to recovery for actual damages, statutory damages of up to $1000

 per violation, together with reasonable attorney’s fees and court costs.

                                     PRAYER FOR RELIEF
Case 0:21-cv-60221-RS Document 1 Entered on FLSD Docket 01/28/2021 Page 10 of 10




         WHEREFORE, Plaintiff, PAULA HAMAOUI, respectfully asks this Court to enter an

  order granting judgment for the following:

     (a) For actual damages, statutory damages, costs, and reasonable attorney’s fees, pursuant to

         15 U.S.C. § 1692k, and Florida Statutes § 559.77(2); and

     (b) Such other relief to which this Honorable Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

         Plaintiff, PAULA HAMAOUI, hereby demands a trial by jury of all issues so triable.




                                       Respectfully Submitted,

                                        /s/ Matthew D. Bavaro
                                       Matthew D. Bavaro, Esquire
                                       Florida Bar No.: 175821
                                       E-mail: matthew@fight13.com
                                       LOAN LAWYERS, LLC
                                       Attorneys for Plaintiff
                                       3201 Griffin Road #100
                                       Fort Lauderdale, FL 33312
                                       Telephone:     (954) 523-4357
                                       Facsimile:     (954) 581-2786
